FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT 0F COLUMBIA  1 0 
Clerk. U.S. D|str|ot & Bankruptcy
Cmlfts for the D|atr|ct of columbia

)

CHUANTANG WANG, )
)

Plaintiff, )

)

v. ) Civil Action No. \ L_l, __ 
)
CECILIA NG, er az., ) 5 L)c~fFl/)

)

Defendants. )

)

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis with his pro se civil complaint. The Court will grant the application, and dismiss

the complaint.

According to plaintiff, although he has "never done anything wrong at the Asian senior
center," defendants have "suspended [him] twice from coming to the Asian center." Compl. at 2.
He asks than "an investigation be conducted," and he "want[s] to know what [defendant] Ng has

written behind [his] back to get [him] suspended from the center." Id.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit

is between citizens of different states. See 28 U.S.C. § l332(a). Plaintiff neither raises a

constitutional claim, nor demands damages in excess of $75,000, nor establishes diversity of

citizenship. Accordingly, the complaint will be dismissed for lack of subject matter jurisdiction.

An Order consistent with this Memorandum Opinion is issued separately.

/é%% ///>/¢é’/

United States District Judge

DATE; §7